 Case 19-21024       Doc 19   Filed 08/16/19 Entered 08/16/19 16:59:29   Desc Main
                                Document     Page 1 of 5



                                        In the
           United States Bankruptcy Court
                        For the Northern District of Illinois



                                             EASTERN DIVISION
  IN RE:                                     HON. DEBORAH L. THORNE

     ELIZABETH S. NIX,                       CASE NO. 19-BK-21024
                                             CHAPTER 13
           DEBTOR.
                                             HEARING DATE: SEPTEMBER 11, 2019
                                             HEARING TIME: 10:30 A.M.




                           OBJECTION TO
                        P LAN C ONFIRMATION



   The City of Chicago (“City”) objects to confirmation of the Debtor’s proposed
chapter 13 plan. The plan as proposed does not comply with the requirements of
the Bankruptcy Code, 11 U.S.C. § 101 et seq. (“Code”), and thus cannot be
confirmed.



               T REATMENT OF THE C ITY ’S C LAIM

   The City has a secured claim in the amount of $9,937.42, for utility service to a
property owned by Debtor Elizabeth S. Nix. See Claims Register 4-1. The Debtor
has filed a chapter 13 plan [Docket 7] (“Plan”) which provides, with respect to the
 Case 19-21024      Doc 19     Filed 08/16/19 Entered 08/16/19 16:59:29       Desc Main
                                 Document     Page 2 of 5


City’s claim, “The claim of the City of Chicago for water utility service, secured by
11822 S. Sangamon, Chicago, IL 60643 PIN 25-20-420-024-0000, shall not be paid
by the Trustee. The claim is being treated in related bankruptcy case 19-12770
Marlos A. Curtis[.]” See Plan, § 8.1.



            R EQUIREMENTS FOR C ONFIRMATION

   Section 1325(a)(5) of the Code, 11 U.S.C. § 1325(a)(5), provides three ways for a
debtor to deal with secured claims in a plan. Paragraph 1325(a)(5)(A) allows for
confirmation if the creditor accepts the plan, but the City does not accept the
Debtors’ proposed treatment of its claim. The Debtor is not proposing to surrender
the collateral securing the City’s claims (a house), which would satisfy paragraph
1325(a)(5)(C). So, to confirm a plan, the Debtor must provide the City with the
treatment mandated by paragraph 1325(a)(5)(B), which, as it relates to this case,
requires that, with respect to each allowed secured claim provided for by the plan,
             (i)    the plan provides that—

                    (I)      the holder of such claim retain the lien
                             securing such claim until the earlier of—

                             (aa)   the payment of the underlying debt
                                    determined under nonbankruptcy law;
                                    or

                             (bb)   discharge under section 1328; and

                    (II)     if the case under this chapter is dismissed or
                             converted without completion of the plan,
                             such lien shall also be retained by such
                             holder to the extent recognized by applicable
                             nonbankruptcy law;

             (ii)   the value, as of the effective date of the plan, of
                    property to be distributed under the plan on
                    account of such claim is not less than the allowed
                    amount of such claim; and


                                             2
 Case 19-21024       Doc 19     Filed 08/16/19 Entered 08/16/19 16:59:29    Desc Main
                                  Document     Page 3 of 5


             (iii)   if—

                     (I)      property to be distributed pursuant to this
                              subsection is in the form of periodic
                              payments, such payments shall be in equal
                              monthly amounts[.]



                             O BJECTION :
                       I NSUFFICIENT P AYMENTS

      At issue here is a debt owed jointly by two debtors in two separate Chapter
13 cases. The City acknowledges that it is only entitled to one recovery on its claim;
however, such a debt remains a claim against both debtors, and each debtor must
comply with the requirements of Section 1325 with respect to that claim.           The
Debtor’s Plan here would, in effect, release her from any liability for the City’s claim
for no payment, on the theory that the City will recover from her joint debtor.
   This violates § 1325(a)(5)(B)(ii), and the danger of such an arrangement to the
creditor is illustrated in this case by the fact that there is already a motion to
dismiss pending in her joint debtor’s case. See case no. 19-12770, Docket 26. His
case may well be dismissed or converted, leaving the City with no or minimal
recovery and no recourse against this Debtor.
   The Debtor cannot simply refuse to pay the City’s secured claim just because it
may also have recourse against a joint debtor. To be confirmed, the Debtor’s plan
must provide for payment in full of the City’s secured claim in equal monthly
installments.



                                   C ONCLUSION

      For the foregoing reasons, the Plan does not comply with Section
1325(a)(5)(B)(ii), and therefore confirmation should be denied.




                                             3
 Case 19-21024   Doc 19   Filed 08/16/19 Entered 08/16/19 16:59:29   Desc Main
                            Document     Page 4 of 5




DATED: AUGUST 16, 2019                     RESPECTFULLY SUBMITTED,

                                           THE CITY OF CHICAGO

                                           Mark Flessner
                                           Acting Corporation Counsel

                                           By: /s/ Charles A. King
                                               Assistant Corporation Counsel
David P. Holtkamp (6298815)
Senior Assistant Corporation Counsel
Charles A. King (6216362)
Assistant Corporation Counsel
CITY OF CHICAGO, DEPARTMENT OF LAW
Chicago City Hall
121 N LaSalle St., Ste. 400
Chicago, IL 60602
Tel: (312) 742-0019
Email: David.Holtkamp2@cityofchicago.org
       Chuck.King@cityofchicago.org




                                      4
Case 19-21024   Doc 19    Filed 08/16/19 Entered 08/16/19 16:59:29     Desc Main
                            Document     Page 5 of 5




                          CERTIFICATE OF SERVICE

          I, Charles A. King, an attorney, hereby certify that on August
    16, 2019, I caused a copy of the attached City of Chicago’s Objection to
    Plan Confirmation to be served via the court’s electronic noticing
    system for Registrants on those designated to receive such service as
    provided on the attached Service List.



                                                 /s/ Charles A. King


                                SERVICE LIST
    Registrants
    (Via CM/ECF)

    Mehul D. Desai            mdesai@swansondesai.com

    Kenneth C. Swanson        kc@chicagobankruptcyattorney.com

    Marilyn O. Marshall       courtdocs@chi13.com

    Patrick S. Layng          USTPRegion11.ES.ECF@usdoj.gov
